DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/2/22 has been entered in full. Claims 1-5, 7-15 and 20 are amended. Claims 6 and 16-19 are canceled. New claim 21 is added. Claims 1-5, 7-15, 20 and 21 are pending.
Applicants' election without traverse of Group I, claims 1-7 and 10-20 was previously acknowledged. Claims 8 and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election of heart failure as the species of disease in the reply filed on 9/22/2 was also previously acknowledged. 
Claims 1-5, 7, 10-15, 20 and 21 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/2/21).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the title of the specification.
All objections and/or rejections of canceled claims 6 and 16-19 are moot.
The rejection of claims 3, 4, 7, 10, 11, 13-15 and 20 at page 3-4 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicants' amendments to the claims.
The rejection of claims 1-5 and 10-15 at pg 4-8 under 35 U.S.C. 102(a)(1) as being anticipated by Falanga et al, U.S. 20110212062 is withdrawn in view of the amendments to the claims that limit the mesenchymal stem cells (MSCs) of the kit to adipose-derived MSCs, which is not taught by Falanga.
The rejection of claims 7 and 20 at pg 8-9 under 35 U.S.C. 103(a) as being unpatentable over Falanga et al, U.S. 20110212062 and further in view of Tisseel Package Insert (2013) is withdrawn in view of the amendments to the claims.

New rejections necessitated by Applicants’ amendment
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 10, 12, 13, 15, 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falanga, U.S. Patent Application Publication 20110212062, published 9/1/2011 (cited previously), and further in view of Metzner et al, U.S. Patent 7,550,567, published 1/23/09, and Miguel et al, U.S. Patent Application Publication 2006/0045872, published 3/2/06. The earliest date to which the instant application claims priority is 10/18/2016.
Claim 1 has been amended to add two limitations: first, that the fibrinogen solution does not comprise plasminogen, and second, that the mesenchymal stem cells (MSCs) are adipose-derived (ADMSCs). Thus, claim 1 now encompasses a kit for preparing an agent for treating diseases comprising, in separate forms: (a) a fibrinogen solution free of plasminogen; (b) a thrombin solution; and (c) adipose-derived mesenchymal stem cells. With respect to the recitation of the term "for preparing an agent for treating a disease" in the preamble of the claim, MPEP 2111.02 states:
"The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction".

In the instant case, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention; i.e., the kit components, which, in separate forms include a fibrinogen solution free of plasminogen, a thrombin solution, and ADMSCs, and the preamble merely states the intended use of this kit; i.e., for preparing an agent for treating diseases. As such, this recitation in the preamble of the claim is not sufficient to distinguish the claims from a prior art kit teaching the same components. Therefore, with respect to the prior art, claim 1 encompasses a kit comprising, in separate forms: (a) a fibrinogen solution free of plasminogen; (b) a thrombin solution; and (c) adipose-derived mesenchymal stem cells (ADMSCs). Furthermore, with respect to the MSCs and ADMSCs, the specification teaches that "[t]he term mesenchymal stem cells used in the present invention means cells which are the same as stromal cells and do not particularly distinguish both from each other" and that "adipose-derived mesenchymal stem cells mean, for example, mesenchymal stem cells contained in an adipose tissue and may be termed as adipose-derived stromal cells" (¶ 48).
Falanga teaches "a kit for preparing a fibrin sealant comprising, a) a kit for preparing a fibrin sealant comprising, a) a first vial or first storage container containing a fibrinogen  complex component, wherein the vial optionally comprises a cellular component, and b) a second vial or second storage container having a thrombin component, said kit optionally containing a third vial or third storage container having a cellular component when said first vial or first storage container does not include a cellular component, said kit further containing instructions for use thereof" (¶ 20). Falanga further teaches that components of kits of the invention may be in liquid form (¶ 97); which meets the limitations of claim 1 that requires each of part (a) and (b) to be a solution. Falanga further teaches that the cellular component may be mesenchymal stem cells, also known as MSCs (¶ 65). As such, Falanga teaches a kit comprising (a) a fibrinogen solution, (b) a thrombin solution; and (c) mesenchymal stem cells, in separate forms (i.e., in first, second and third vials). Furthermore, while the recitation of "for preparing an agent for treating diseases" in the preamble of claim 1 is not held to be limiting with respect to a prior art kit teaching the same components, it is noted that Falanga does further teach that the sealants of the invention are for treatment of acute and chronic wounds (¶ 9), which is the same intended use as that of the claimed invention, i.e., preparing an agent (i.e., fibrin sealant) for treating a disease (i.e., a wound). Falanga does not teach either of the new limitations of claim 1 as amended; i.e., that the fibrinogen does not comprise plasminogen, or that the MSCs are adipose-derived MSCs.
Metzner teaches processes for purifying fibrinogen (see Abstract), which include processes for removing plasminogen; e.g., see column 8, lines 31-33 and 54-55. Metzner further teaches that a process of the invention "leads to an advantageous depletion of plasminogen, which may additionally have advantageous effects on storage in liquid form. In addition, depletion of plasminogen is also advantageous if the fibrinogen concentrate is to be employed as a component of a fibrin glue" (col 15, lines 47-52).
Miguel teaches "adipose-tissue derived stromal stem cell compositions" for use in treating wounds (¶ 7). As described above, the instant specification teaches equivalence between adipose-derived stromal cells and the term adipose-derived mesenchymal stem cells as used in claim 1. As such, the adipose-tissue derived stromal stem cells taught by Miguel meet the limitations of the ADMSCs as recited in the instant claims. Miguel teaches that using adipose-tissue as a source of the stem cells is advantageous because "liposuction fat is available in large quantities and can be harvested with minimal adverse effects on the patient" as opposed to "bone marrow-derived stem cells" which require "a cell-mobilization procedure" that "can be dangerous to some patients" (¶ 142). Miguel teaches that the liposuction procedures "yielded a clinically useful number of cells with characteristics of stem cells" (¶ 142). Miguel further teaches that the adipose-derived stromal stem cell compositions may contain a fibrin-based adhesive, such as a fibrin gel or glue (¶ 56). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the kit taught by Falanga, which comprises a fibrinogen solution, a thrombin solution, and mesenchymal stem cells, in separate forms (three vials, as described above), and modify this kit such that the fibrinogen solution in the kit does not comprise plasminogen, as taught by Metzner, further modify it such that the MSCs are ADMSCs as taught by Miguel. With respect to the fibrinogen, the person of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the improvements with respect to liquid storage and for use in fibrin sealants taught by Metzner for fibrinogen with the plasminogen removed. The person would have a reasonable expectation of success in modifying the fibrinogen in the kit of Falanga because such a change requires a simple substitution of one fibrinogen solution for another taught by the prior art, and would have had reasonable expectation that the fibrinogen taught by Metzner could be used as intended by Falanga because specifically teaches that the fibrinogen without plasminogen can be used in fibrin sealants. With respect to the MSCs, the person of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the improvements with regard to cell harvesting taught by Miguel. The person would have had a reasonable expectation of success in modifying the kit of Falanga because this change requires a simple substitution of cells derived from one source for cells derived from another source, and would have had a reasonable expectation that the substituted cells could be used as intended by Falanga because Miguel specifically teaches that the adipose-derived cells can be used with fibrin sealants. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2 limits the kit of claim 1 to one wherein the MSCs are allogeneic to a subject. Falanga further teaches that cells for the cellular components can be allogeneic (¶ 53), and Miguel further teaches that the ADMSCs that are allogenic (¶ 52). As such, it would have further been obvious to use allogenic ADMSCs cells in the kit obvious over the teachings of Falanga in view of Metzner and Miguel that meets the limitations of claim 1 set forth above.
Claims 3 and 10 limit the kit of claims 1 or 2, respectively, to one further comprising instructions for forming a cell suspension comprising MSCs and the fibrinogen or thrombin solution, and directly spraying said suspension on a disease site at substantially the same time with the other component not in solution, either thrombin or fibrinogen. As said "instructions" are limited only by the content of the information taught, such constitutes "printed matter" per MPEP 2111.05: 
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). 

MPEP 2111.05 also provides guidance for consideration of claim limitations directed to printed matter.
"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).

In the instant case, the instructions are not functionally related to the other kit components, because said instructions does not perform any function with respect to the cells, fibrinogen or thrombin. This is in accord with the following example given in MPEP 2111.05, "For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals". As such, the instructions are owed no patentable weight with respect to the prior art, and therefore the limitations of claim 3 or 10 are met by the same modified kit obvious over the teachings of Falanga in view of Metzner and Miguel that meets the limitations of claims 1 or 2, respectively, set forth above.
Claims 5, 12, 13 and 15 limit the kit of claims 1, 2, 3, or 10, respectively, to one wherein the MSCs are frozen. Falanga further teaches that cells for the cellular components can be frozen (¶ 97). As such, it would have further been obvious to use frozen cells in the kit obvious over the teachings of Falanga in view of Metzner and Miguel that meets the limitations of claims 1, 2, 3 or 10, respectively, set forth above.
Claims 7 and 20, as amended, limit the kit of claim 1 (claim 7) or claim 2 (claim 20) to one wherein the MSCs "are prepared to be contained in 1 x 106 to 1 x 109 cells/mL in a gel". "A gel" broadly encompasses a gel of any size that contains concentration of cells in the range of 1 x 106 to 1 x 109 cells/mL. Falanga further teaches that the fibrin sealant comprises at least 1.5-2.0 x 106 stem cells per cm2 (¶ 5), which is further specified as the size of the wound area (e.g., ¶ 125). Falanga further teaches that cellular component comprises a dosage of stem cells of at least about 1.5-2.0 x 106 stem cells per cm2 (¶ 53). Falanga further provides an example of application of MSC to acute wounds using "a total fibrin volume (fibrinogen and an equal volume of thrombin)" that was "no greater than 2 ml", and with the wounds receiving approximately 2.0 x 106 cells/cm2 (¶ 149). Falanga further teaches treatment with such sealant with wounds of a variety of sizes, including one would that is 20 cm2 (Figure 5A).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the kit obvious over the teachings of Falanga in view of Metzner and Miguel that meets the limitations of claim 1 or 2, and to modify such a kit in view of the further teachings of Falanga so that the MSCs in the kit consist of 40 x 106 cells, which when prepared in a gel having a size of 2 ml would result in a concentration of 20 x 106 cells/ml, which falls within the range recited in claim 7 or 20. Such a number of cells is obvious over the teachings of Falanga because this reference teaches application of 2.0 x 106 stem cells per cm2 to a wound with a size of 20 cm2, which requires a total of 40 x 106 cells. Use of such for a gel with a size of 2 ml is obvious in view of the teaching of Falanga that the gel can be up to 2 ml in size.
New claim 21 the kit of claim 1 to one wherein the disease is heart failure. This recitation solely limits the preamble of claim 1, and thus does not distinguish the kit claim from the kit obvious over the teachings of Falanga in view of Metzner and Miguel for the same reasons as set forth above for claim 1; i.e., because the limitation of claim 21 is directed solely to an intended use for the claimed kit.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 4 and 11, as amended, limit the kit of parent claim 1 or 10, respectively, to one wherein upon combining the third component, the mesenchymal stem cells (MSCs), with either the first component, the fibrinogen solution, or the second component, the thrombin solution, a cell suspension is formed, wherein the cells suspension is a gel. Claim 14 depends from claim 4 and limits the kit to one wherein the MSCs are frozen. Thus, in these dependent claims, the kit is limited to one that forms a gel when the MSCs are added to either the fibrinogen solution or the thrombin solution.  The specification teaches that "[f]ibrinogen in the present invention is one of the common coagulation factors and is a glycoprotein which is converted to fibrin to produce coagulation thrombus when hydrolyzed by thrombin at the final stage of blood clotting" (¶ 39, published application). With regard to cell suspensions in the fibrinogen or thrombin solutions, the specification further teaches, " the agent for treating diseases of the present invention is a gel agent for treating diseases prepared by suspending  mesenchymal stem cells in a fibrinogen solution and directly spraying the obtained cell suspension and a thrombin solution, or suspending mesenchymal stem cells in a thrombin solution and directly spraying the obtained cell suspension and a fibrinogen solution, substantially at the same time on a disease site" (¶ 97). In these teachings, the gel is formed via the combination of the fibrinogen and thrombin solutions. However, dependent claims 4, 11 and 14 are directed to a gel that forms when MSCs are added to a fibrinogen alone, or to thrombin alone. The specification does not appear to provide any examples or guidance on how a gel can form via the addition of cells to fibrinogen in the absence of thrombin, or via the addition of cells to thrombin in the absence of fibrinogen. Such operates contrary to the knowledge in the prior art of the mechanism of fibrin formation by the combination of fibrinogen and thrombin, as taught by the instant specification in ¶ 39, cited above.
Due to the large quantity of experimentation necessary to determine how MSC cells alone can trigger gel formation when added to a fibrinogen or thrombin solution, contrary to the teachings of the prior art, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of such, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention of dependent claims 4, 11 and 14.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646